Exhibit 99.1 Sun Life Financial Reports Third Quarter 2011 Results The information contained in this document is in Canadian dollars unless otherwise noted and is based on our interim unaudited financial results for the period ended September 30, 2011. Third Quarter 2011 Financial Highlights · Operating loss(1) of $572 million, compared to operating net income of $403 million in the third quarter of 2010. Reported loss of $621 million, compared to reported net income of $416 million in the same period a year ago · Operating loss per share of $0.99, compared to operating earnings per share of $0.71 in the third quarter of 2010. Reported loss per share of $1.07, compared to earnings per share of $0.73 in the same period last year · Operating return on equity of negative 16.0%, compared to 11.6% in the same period one year ago. Reported return on equity of negative 17.4%, compared to 12.0% in the third quarter of 2010 · Quarterly dividend of $0.36 per share TORONTO, Nov. 2, 2011 /CNW/ - Sun Life Financial Inc. (TSX: SLF) (NYSE: SLF) recorded an operating loss of $572 million for the third quarter of 2011, compared with operating net income of $403 million in the same period last year. Our operating loss per share was $0.99 in the third quarter of 2011, compared to operating net income of $0.71 in the third quarter of 2010. The reported loss was $621 million or $1.07 per share in the third quarter of 2011, compared to net income of $416 million or $0.73 per share in the same period last year. Our operating loss in the third quarter of 2011 was driven by net reserve increases of $684 million related to steep declines in both equity markets and interest rate levels, which were reflected primarily in the individual life and variable annuity businesses in SLF U.S. Updates to our actuarial methods and assumptions, which generally occur in the third quarter of each year, further reduced net income by $203 million. The third quarter was a period of exceptional market volatility. North American equity markets dropped by 12% - 14%, while yields on fixed income securities fell amid economic uncertainty in the European Union and U.S. monetary policy actions aimed at lowering interest rates on long-term treasuries. In the United States, treasury rates reached historic lows, with 30-year yields down 146 basis points to 2.91%. Under the Canadian insurance accounting model, the future impact of September 30, 2011 market conditions is reflected in our current period results. Reported revenue was $7.5 billion in the quarter, down from $7.7 billion in the same period last year. The year-over-year decline includes the impact of currency movements, which reduced third quarter revenue by approximately $250 million relative to the same period last year. Adjusted revenue(1), which excludes the impact of currency, certain reinsurance arrangements and fair value changes, was $5.8 billion for the quarter ended September 30, 2011, compared to $5.4 billion one year ago. The Board of Directors of Sun Life Financial Inc. today declared a quarterly shareholder dividend of $0.36 per common share, maintaining the current quarterly dividend. "Our financial results reflect the severe volatility experienced during the third quarter, including interest rate levels that reached historic lows and a significant decline in equity markets. Despite the relative resilience of the Canadian economy, the financial turmoil in the global economy has been far reaching," Donald A. Stewart, Chief Executive Officer, said. "Global economic uncertainty and U.S. monetary policy actions have increased demand for fixed income securities, putting downward pressure on bond yields, which have a direct impact on the financial performance of Canadian life insurers and defined benefit pension plans." "Our hedging programs performed well, providing significant offsets to market declines. We continue to take action to improve our product mix, increase prices and de-risk products. Our business is strong despite economic uncertainties and we remain a well-capitalized financial institution with a strong foundation and balanced business model. We are looking through current market disruptions to focus on customer service, and seek opportunities to grow and diversify our business." In the fourth quarter of 2011, we plan to make a change related to the valuation of our variable annuity and segregated fund insurance contract liabilities whereby we will provide for the estimated future lifetime hedging costs of these contracts in our liabilities. The impact of this change on our net income in the fourth quarter will depend on the level of interest rates and other market conditions as at December 31, 2011, as well as further refinements to the valuation methodology. If this change was made using September 30, 2011 market conditions, the expected one-time reduction in net income is estimated to be in the range of $550 million to $650 million. Our net income sensitivity to interest rates is expected to increase substantially as a result of this change. The impact of this valuation change on the MCCSR ratio of Sun Life Assurance Company of Canada is expected to be positive, as the increase in variable annuity and segregated fund liabilities will reduce the amount of required regulatory capital for these products. Our estimate of the one-time impact of this valuation change on our net income reflects market conditions as at September 30, 2011. Our October 17, 2011 news release, "Sun Life Financial Provides Update on 2011 Results", provided an estimate of $500 million for the one-time unfavourable net income impact of this change, which was reflective of the higher level of interest rates in effect at that time. As noted above, the amount of this one-time impact will be dependent on the level of interest rates at the time of implementation, and other factors. (1) Operating net income (loss) and financial information based on operating net income (loss), such as operating earnings (loss) per share and operating return on equity, are non-IFRS financial measures. Adjusted revenue is also a non-IFRS financial measure. Information on non-IFRS financial measures can be found in our management's discussion and analysis for the quarter ended September 30, 2011. Operational Highlights Sun Life strengthens its asset management business Sun Life entered into agreements to purchase the minority shares in its McLean Budden investment management subsidiary and transfer the business to MFS Investment Management. The transaction benefits clients of both firms through an expanded global research platform, a broader range of investment solutions and increased scale to service clients. As of September 30, 2011, the combined assets under management of MFS and McLean Budden were $248 billion. Sun Life Global Investments (Canada) marks its first year with new products, strong performance SLGI (Canada), our new Canadian investment management company, continues to focus on the expansion of its product shelf with the launch of three new mutual funds in the quarter. Fund performance in the growing line-up of funds has been very strong. Ten of the 11 long-term funds performed above their respective category medians, while eight of those 11 funds were in the top quartile for the one-year period. Two funds were ranked #1 in their respective categories against several hundred others, for periods ended September 30, 2011. MFS funds deliver strong performance MFS's retail fund performance remains strong with 80% and 86% of fund assets ranked in the top half of their respective Lipper categories based on three- and five-year performance, respectively. Performance in the Global/International equity style continues to be especially strong, with 100% and 98% of fund assets ranking in the top half of their three- and five-year Lipper averages, respectively, as of September 30, 2011. Growth in the Philippines Third quarter sales were the highest quarterly sales results in our 116-year history in the Philippines. Growth in the agency force was almost 30% over the comparable period in 2010. Subsequent to quarter end, Sun Life Financial completed the acquisition of 49% of Grepalife Financial, Inc., a Philippine life insurance company. The new joint venture includes an exclusive bancassurance relationship with the Yuchengco-owned Rizal Commercial Banking Corporation, which serves two million customers in more than 350 branches nationwide. New mobile app contributes to growth in e-claims Sun Life Financial introduced a new mobile app during the quarter that provides existing group benefits and group retirement and savings plan members across Canada the ability to submit benefit claims, check plan balances and find ways to save for the future in a single mobile app. SLF Canada's Group Benefits reported year-to-date e-claims totaling 1.7 million, up 73% over the comparable period in 2010. Sun Life maintains position on key sustainability index For the fifth consecutive year, Sun Life Financial has been selected as a member of the Dow Jones Sustainability North America Index ("DJSI"). Sun Life is one of only two Canadian life insurers to be named to the index and one of only five life insurers overall. The DJSI tracks the stock market performance of the leading sustainability companies in North America. How We Report Our Results Sun Life Financial Inc.(2) manages its operations and reports its results in five business segments: Sun Life Financial Canada ("SLF Canada"), Sun Life Financial U.S. ("SLF U.S."), MFS Investment Management ("MFS"), Sun Life Financial Asia ("SLF Asia") and Corporate. Information concerning these segments is included in Note 5 to our interim unaudited financial statements and accompanying notes ("Consolidated Financial Statements") for the period ended September 30, 2011. Financial information concerning SLF U.S. and MFS is presented in Canadian and U.S. dollars to facilitate the analysis of underlying business trends. We prepare our interim Consolidated Financial Statements using International Financial Reporting Standards ("IFRS"), and in accordance with International Accounting Standard 34, Interim Financial Reporting. We use certain non-IFRS financial measures, including operating net income as key metrics in our financial reporting to enable our stakeholders to better assess the underlying performance of our businesses. Operating net income and other financial information based on operating net income, such as operating earnings per share ("EPS") and operating return on equity ("ROE"), are non-IFRS financial measures. We believe that operating net income provides information useful to investors in understanding the Company's performance and facilitates the comparison of the quarterly and full year results of our ongoing operations. Operating net income excludes: (i) the impact of certain hedges that do not qualify for hedge accounting in SLF Canada; (ii) fair value adjustments on share-based payment awards at MFS; and (iii) other items that are non-operational or ongoing in nature. Operating EPS excludes the dilutive impact of convertible securities. Other non-IFRS financial measures that we use include adjusted revenue, administrative services only ("ASO") premium and deposit equivalents, mutual fund assets and sales, managed fund assets and sales, total premiums and deposits and assets under management ("AUM"). Additional information about non-IFRS financial measures and reconciliations to the closest IFRS measure can be found in this management's discussion and analysis ("MD&A") under the heading Use of Non-IFRS Financial Measures. The information contained in this document is in Canadian dollars unless otherwise noted and is based on our interim unaudited financial results for the period ended September 30, 2011. All EPS measures in this document refer to fully diluted EPS, unless otherwise stated. Additional information about Sun Life Financial Inc.can be found in our annual and interim Consolidated Financial Statements, annual and interim MD&A and Annual Information Form ("AIF"). These documents are filed with securities regulators in Canada and are available at www.sedar.com. Our annual MD&A, annual Consolidated Financial Statements and AIF are filed with the United States Securities and Exchange Commission ("SEC") in our annual report on Form 40-F and our interim MD&As and interim financial statements are furnished to the SEC on Form 6-Ks and are available at www.sec.gov. (2) Together with its subsidiaries and joint ventures, collectively referred to as "the Company", "Sun Life Financial", "we", "our" and "us". Financial Summary Quarterly Results Year to date ($ millions, unless otherwise noted) Q3'11 Q2'11 Q1'11 Q4'10 Q3'10 2011 2010 Net income (loss) SLF Canada 11 222 250 181 246 483 609 SLF U.S. (569) 110 180 294 18 (279) 12 MFS 59 66 62 57 55 187 151 SLF Asia 26 30 44 28 36 100 64 Corporate(1) (99) (3) (64) (75) 48 (166) 156 Operating net income (loss) (572) 425 472 485 403 325 992 Items excluded from operating net income: Impact of certain hedges that do not qualify for hedge accounting in SLF Canada (53) 9 (9) 43 37 (53) (33) Fair value adjustments on share-based payment awards at MFS 4 (26) (25) (24) (24) (47) (57) Reported net income (loss) (621) 408 438 504 416 225 902 Diluted EPS ($) Operating(2) (0.99) 0.73 0.82 0.85 0.71 0.56 1.74 Reported (1.07) 0.68 0.73 0.84 0.70 0.39 1.55 Basic EPS ($) Operating (0.99) 0.74 0.82 0.85 0.71 0.56 1.75 Reported (1.07) 0.71 0.76 0.88 0.73 0.39 1.59 Return on equity (%) Operating (16.0)% 12.0% 13.5% 13.9% 11.6% 3.1% 9.8% Reported (17.4)% 11.5% 12.5% 14.4% 12.0% 2.1% 8.9% Avg. common shares outstanding (millions) 580.5 578.2 574.7 572.0 569.2 577.8 566.9 Closing common shares outstanding (millions) 582.8 580.4 578.1 574.3 571.9 582.8 571.9 Dividends per common share ($) 0.36 0.36 0.36 0.36 0.36 1.08 1.08 MCCSR ratio(3) 210% 231% 229% 228% 208% 210% 208% Premiums & deposits(4) Net premium revenue 2,335 2,240 2,434 3,543 3,431 7,009 10,227 ASO premium and deposit equivalents 1,362 1,450 1,458 2,576 1,077 4,270 3,215 Segregated fund deposits 2,298 2,406 2,566 2,699 2,389 7,270 7,542 Mutual fund sales 7,120 6,570 7,917 6,834 7,022 21,607 21,634 Managed fund sales 5,446 8,188 5,703 9,246 5,212 19,337 18,874 Total premiums & deposits 18,561 20,854 20,078 24,898 19,131 59,493 61,492 Assets under management(5) General fund assets 130,413 121,618 120,971 122,301 127,024 130,413 127,024 Segregated funds 85,281 89,116 89,513 87,946 84,585 85,281 84,585 Mutual funds, managed funds and other AUM 243,132 262,902 258,912 254,478 243,678 243,132 243,678 Total AUM 458,826 473,636 469,396 464,725 455,287 458,826 455,287 Capital Subordinated debt and other capital(6) 4,396 4,382 4,383 4,385 4,690 4,396 4,690 Participating policyholders' equity 123 120 117 115 113 123 113 Total shareholders' equity(7) 16,368 16,248 16,040 15,932 15,973 16,368 15,973 Total capital 20,887 20,750 20,540 20,432 20,776 20,887 20,776 (1) For periods prior to the first quarter of 2011, Corporate includes the results from our life reinsurance operations that were sold on December 31, 2010. (2) Operating EPS excludes the dilutive impact of convertible securities. For additional information, see Use of Non-IFRS Financial Measures. (3) Represents the Minimum Continuing Capital and Surplus Requirements ("MCCSR") ratio of Sun Life Assurance Company of Canada ("Sun Life Assurance"); 2010 ratios appear as reported under Canadian GAAP. (4) ASO premium and deposit equivalents, mutual fund sales, managed fund sales and total premiums and deposits are non-IFRS financial measures. ASO premium and deposit equivalents represent group contracts where we provide administrative services for a fee. For additional information, see Use of Non-IFRS Financial Measures. (5) AUM, mutual fund assets, managed fund assets, other AUM and total AUM are non-IFRS financial measures. For additional information, see Use of Non-IFRS Financial Measures. (6) Other capital refers to Sun Life ExchangEable Capital Securities ("SLEECS"), which qualify as capital for Canadian regulatory purposes. Additional information is available in the section Capital Management and Liquidity. (7) Excludes non-controlling interests. Q3 2011 vs. Q3 2010 Our operating loss was $572 million for the quarter ended September 30, 2011. Our operating loss in the third quarter of 2011 was driven by reserve increases (net of increases in asset values including hedges) of $684 million after-tax related to steep declines in both equity markets and interest rate levels, and reflected primarily in the individual life and variable annuity businesses in SLF U.S. Updates to our actuarial methods and assumptions, which generally occur in the third quarter of each year, further reduced net income by $203 million. Updates to our actuarial estimates and assumptions included unfavourable impacts related primarily to mortality and policyholder behaviour in SLF Canada and SLF U.S., which were partially offset by changes related to investment income tax on universal life insurance policies in SLF Canada. Losses from equity market and interest rate movements were at the high end of the estimated ranges previously disclosed in our MD&A for the second quarter of 2011. Key drivers that contributed to this result included uneven movements across the yield curve, increased volatility, including large, simultaneous downward movements in both interest rates and equity markets, and fund underperformance relative to market indices. The following table summarizes the impact that certain key economic factors had on our net income in the third quarter of 2011. Increase/(Decrease) ($ millions, after-tax) Q3'11 Economic impacts Net equity market impact (404) Net interest rate impact (280) Net credit impact (8) The net equity market impact includes the effect of changes in equity markets, net of hedging, that differ from our liability best estimate assumption of approximately 2% growth per quarter in equity markets. Our key equity benchmarks include the S&P 500 and the S&P/TSX Composite Index and the TSX 60. Net interest rate impact includes changes in interest rates that impact the investment returns that differ from those assumed, as well as the impact of changes in interest rates on the value of derivative instruments employed as part of our hedging programs. Our exposure to interest rates varies by product type, line of business and geography. Given the long-term nature of our business we have a higher degree of sensitivity towards interest rates with long durations. Operating net income in the third quarter of 2010 of $403 million was favourably impacted by $156 million from improved equity market conditions, and $49 million from assumption changes and management actions. These favourable impacts in 2010 were partially offset by the adverse impact of a $57 million increase in the mortgage sectoral allowance, which reduced net income by $40 million. Operating ROE for the third quarter of 2011 was negative 16.0%, compared to 11.6% in the third quarter of 2010. The decrease in operating ROE in the third quarter of 2011 was primarily the result of losses in the third quarter, which were $0.99 per share in the third quarter of 2011, compared to net income of $0.71 per share in the third quarter of 2010. Our reported loss in the third quarter of 2011 was $621 million, compared to net income of $416 million in the third quarter of 2010. The net impact of certain hedges that do not qualify for hedge accounting in SLF Canada and fair value adjustments on share-based awards at MFS increased the reported loss by $49 million in the third quarter of 2011, compared to an increase in net income of $13 million in the third quarter of 2010. Reported ROE was negative 17.4%, compared with 12.0% for the third quarter of 2010. Q3 2011 vs. Q3 2010 (year-to-date) Operating net income for the first nine months of 2011 was $325 million, compared to $992 million for the same period in 2010. Operating net income for the first nine months of 2011 was unfavourably impacted by declines in equity markets and interest rate levels, updates to actuarial estimates and assumptions, higher levels of investment in growth and service initiatives in our business and losses in our Corporate segment. This was partially offset by increases in the fair value of real estate classified as investment properties and the favourable impact of investment activity on insurance contract liabilities. Operating net income for the nine months ended September 30, 2010, benefited from the favourable impact of assumption changes and management actions, partially offset by unfavourable interest rate experience. Reported net income for the first nine months of 2011 was $225 million, compared to $902 million for the same period one year ago. The net impact of certain hedges that do not qualify for hedge accounting in SLF Canada and fair value adjustments on share-based awards at MFS reduced reported net income by $100 million in the first nine months of 2011, compared to a reduction of $90 million in the first nine months of 2010. Reported ROE was 2.1% for the first nine months of 2011, compared with 8.9% for the first nine months of 2010. Assumption Changes and Management Actions Management makes judgments involving assumptions and estimates relating to the Company's obligations to policyholders, some of which relate to matters that are inherently uncertain. The determination of these assumptions and estimates is fundamental to the Company's financial results and requires management to make assumptions about equity market performance, interest rates, asset default, mortality and morbidity rates, policy terminations, expenses and inflation, and other factors over the life of its products. During the third quarter of 2011 the net impact of assumption changes and management actions resulted in a decrease in net income of $203 million. Q3 2011 assumption changes and management actions by type ($ millions) Impact on net income (after-tax) Comments Lapse and other policyholder behaviour (298) Reflects higher lapse rates on term insurance renewals in SLF Canada, as well as updates for premium persistency in Individual Insurance in SLF U.S. Mortality/morbidity (114) Primarily due to updates to reflect new industry guidance relating to mortality improvement from the Canadian Institute of Actuaries ("CIA") Investment returns (68) Largely due to updates to a number of investment assumptions including updates to real estate assumptions and the impact of a lower interest rate environment, partially offset by changes to asset default assumptions Expense (36) Impact of reflecting recent experience studies across the Company (i.e. higher unit costs) Investment income tax 204 Reflects changes related to investment income tax on universal life contracts in SLF Canada Model enhancements 109 Modelling enhancements to improve the projection of future cash flows across a number of our businesses Total (203) Fourth Quarter Actuarial Method and Assumption Change In the fourth quarter of 2011, we plan to make a change related to the valuation of our variable annuity and segregated fund insurance contract liabilities. While we generally update our actuarial methods and assumptions in the third quarter of each year, we will reflect this change to our valuation method in the fourth quarter due to its complexity and additional analysis and preparation required prior to implementation. To date, the Canadian actuarial profession has not prescribed a single approach to the valuation of dynamic hedging programs for variable annuity and segregated fund contracts. In particular, the CIA has been examining approaches that would reflect the future cost of hedging guarantees in insurance contract liabilities, and guidance is emerging. The CIA work, as well as our own internal actuarial work, has progressed sufficiently in 2011, such that we believe it would be appropriate to reflect the cost of our dynamic hedging program in the determination of our insurance contract liabilities. Upon transition to this revised valuation methodology in the fourth quarter of 2011, we expect to increase our insurance contract liabilities related to our in-force contracts for variable annuities and segregated funds, resulting in a one-time reduction in net income. The impact of this change in methodology on our fourth quarter results is dependent on December 31, 2011 market conditions, primarily the level of interest rates (including swap rates), as well as further refinements to the valuation methodology. The table below summarizes the estimated impact of the change in our valuation methodology on our net income and capital levels using market conditions as at September 30, 2011. Metric Estimated Impact as at September 30, 2011 Net income (transition impact) Approximately $(550) million to $(650) million MCCSR(1) (transition impact) Small increase Net income sensitivity to changes in equity markets(post-transition) Substantively unchanged Net income sensitivity to a 1% change in interest rates (post-transition) Significantly increased (1) Represents the MCCSR ratio of Sun Life Assurance The net income impact from this change in our valuation methodology is a non-cash charge. The amount of this charge is expected to be sufficient to provide for the cost of hedging our existing variable annuity and segregated fund contracts over their remaining lifetime. Under our current valuation method, these costs are expensed in the period in which they are incurred. This methodology change will provide for the expected future costs, together with a provision for adverse deviations. This will result in a higher level of future net income from in-force contracts than would be the case using the current methodology. For new business in future periods, hedge costs associated with product guarantees will be reflected in net income at the time of sale, resulting in increased new business strain. Our estimate of the one-time impact of this valuation change on our net income reflects market conditions as at September 30, 2011. Our October 17, 2011 news release, "Sun Life Financial Provides Update on 2011 Results", provided an estimated unfavourable net income impact of $500 million related to this change, which was reflective of the higher level of interest rates in effect at that time. The estimated impact of actuarial method and assumption changes that are expected to occur in the fourth quarter of 2011 is forward-looking information. It is based on interest rate and equity market levels as at September 30, 2011. Actual results can differ materially from these estimates for a variety of reasons including changes in capital market levels, management actions, effective tax rates, model error, legal and regulatory changes and currency exchange rates. Changes in accounting, or other actuarial valuation methods, models or assumptions could result in material changes to the reported impact on net income. The estimate of our net income sensitivity to changes in interest rates is subject to management actions, interest rate levels and other market conditions. Impact of Currency We have operations in key markets worldwide, including the United States, the United Kingdom, Ireland, Hong Kong, the Philippines, Indonesia, India, China and Bermuda, and generate earnings in local currencies in these jurisdictions, which are translated into Canadian dollars. The bulk of our exposure to movements in foreign exchange rates is to the U.S. dollar. Items impacting our Consolidated Statement of Operations are translated to Canadian dollars using average exchange rates for the respective period. For items impacting our Consolidated Balance Sheets, period end rates are used for currency translation purposes. The following table provides the most relevant foreign exchange rates over the past several quarters. Exchange rate Quarterly Year to date Q3'11 Q2'11 Q1'11 Q4'10 Q3'10 2011 2010 Average U.S. Dollar 0.978 0.968 0.986 1.013 1.040 0.977 1.037 U.K. Pounds 1.576 1.578 1.579 1.602 1.611 1.578 1.590 Period end U.S. Dollar 1.050 0.963 0.970 0.997 1.029 1.050 1.029 U.K. Pounds 1.636 1.546 1.555 1.555 1.616 1.636 1.616 In general, our net income benefits from a weakening Canadian dollar and is adversely affected by a strengthening Canadian dollar as net income from the Company's international operations is translated back to Canadian dollars. In a period of net losses, the weakening of the Canadian dollar can exacerbate losses. The relative impact of currency in any given period is driven by the movement of currency rates as well as the proportion of earnings generated in our foreign operations. We generally express the impact of currency on net income on a year-over-year basis. During the third quarter of 2011 our net loss decreased by $33 million as a result of movements in foreign exchange rates. Performance by Business Group SLF Canada Quarterly results Year to date ($ millions) Q3'11 Q2'11 Q1'11 Q4'10 Q3'10 2011 2010 Operating net income (loss)(1) Individual Insurance & Investments (82) 125 127 79 136 170 300 Group Benefits 73 64 66 63 81 203 195 Group Wealth 20 33 57 39 29 110 114 Total operating net income (loss) 11 222 250 181 246 483 609 Common shareholders' net income (loss) (42) 231 241 224 283 430 576 (1) Operating net income in SLF Canada excludes the impact of certain hedges that do not qualify for hedge accounting and is a non-IFRS financial measure. Reconciliations of operating net income by business unit are included in our supplementary information package, which is available in the Investor Relations section of our corporate website at www.sunlife.com. Q3 2011 vs. Q3 2010 SLF Canada reported a loss of $42 million in the third quarter of 2011, compared to net income of $283 million in the third quarter of 2010. The impact of certain hedges that do not qualify for hedge accounting reduced net income by $53 million in the third quarter of 2011. The impact of these hedges increased net income by $37 million in the third quarter of 2010. Operating net income was $11 million in the third quarter of 2011, compared to $246 million for the same period a year ago. Operating net income in the third quarter of 2011 reflected substantial declines in equity markets and the net unfavourable impact of updates to actuarial estimates and assumptions in Individual Insurance & Investments. Updates to actuarial estimates and assumptions included unfavourable impacts related primarily to lapses on term insurance renewals and mortality. This was partially offset by changes related to investment income tax on universal life insurance policies and modelling enhancements. Operating net income in the third quarter of 2010 benefited from improved equity market conditions, favourable movement in interest rate swaps used for asset-liability management and credit experience. SLF Canada also benefited from net favourable changes to actuarial estimates and assumptions including the positive impact of equity- and interest rate-related updates in Individual Insurance & Investments and morbidity in Group Benefits. This was partially offset by the unfavourable impact of updated assumptions for policyholder behaviour. In the third quarter of 2011, sales of Individual life and health insurance increased by 9% compared to third quarter 2010 due to the continued success of the Sun Par product. Sales of Individual Investments decreased by 13% from the third quarter of 2010 primarily due to lower segregated fund sales partially offset by higher mutual fund sales which increased by 35% to $307 million.Group Benefits sales were down 25% from the third quarter of 2010 to $79 million primarily due to lower sales in the medium-sized case markets. In Group Wealth, Group Retirement Services sales were down 6% due to lower defined contribution sales, partially offset by an increase in payout annuity sales. Pension rollover sales remained strong, with a four-quarter average retention rate of 49%. Q3 2011 vs. Q3 2010 (year-to-date) Net income for the first nine months of 2011 was $430 million, compared to $576 million for the nine months ended September 30, 2010. The impact of certain hedges that do not qualify for hedge accounting reduced net income by $53 million in the first nine months of 2011, compared to a $33 million decrease in the first nine months of 2010. Operating net income for the first nine months of 2011 was $483 million, compared to $609 million for the same period one year ago. Operating net income for the nine months ended September 30, 2011, reflected declining equity markets and the net unfavourable impact of updates to actuarial estimates and assumptions. This was partially offset by changes related to investment income tax on universal life insurance policies, the favourable impact of investment activity on insurance policies and gains from increases in the value of real estate properties. Operating net income for the nine months ended September 30, 2010 was favourably impacted by the net impact of updates to actuarial estimates and assumptions in the third quarter of 2010, and improved credit experience partially offset by less favourable equity market experience. SLF U.S. Quarterly results Year to date (US$ millions) Q3'11 Q2'11 Q1'11 Q4'10 Q3'10 2011 2010 Operating net income(1) (loss) Annuities (272) 62 78 125 154 (132) 156 Individual Insurance (318) 41 62 126 (171) (215) (218) Employee Benefits Group 22 11 44 40 33 77 75 Total operating net income (loss) (US$ millions) (568) 114 184 291 16 (270) 13 Total operating net income (loss) (C$ millions) (569) 110 180 294 18 (279) 12 Common shareholders' net income (loss) (US$ millions) (568) 114 184 291 16 (270) 13 Common shareholders' net income (loss) (C$ millions) (569) 110 180 294 18 (279) 12 (1) There have been no items that have given rise to differences between reported and operating net income in the quarterly and year-to-date results presented here. Q3 2011 vs. Q3 2010 SLF U.S. reported a loss of C$569 million in the third quarter of 2011, compared to net income of C$18 million in the third quarter of 2010. The strengthening of the Canadian dollar relative to average exchange rates in the third quarter of 2010 decreased the reported loss in SLF U.S. by C$36 million. The operating loss in the third quarter of 2011 was US$568 million, compared to net income of US$16 million in the third quarter of 2010. Results in the third quarter of 2011 reflected the adverse impact of substantial declines in equity markets and interest rates in Annuities and Individual Insurance, as well as unfavourable morbidity experience in Employee Benefits Group. The loss in the third quarter also included the net unfavourable impact of updates to actuarial estimates and assumptions related to mortality and policyholder behaviour in Individual Insurance. Net income of US$16 million in the third quarter of 2010 reflected unfavourable interest rate movements, primarily in Individual Insurance, unfavourable morbidity experience, and a sectoral mortgage allowance in anticipation of continued pressure in the U.S. commercial mortgage market. Earnings in the third quarter of 2010 were also impacted by net unfavourable updates to actuarial estimates and assumptions. This was partially offset by improved equity market conditions as reflected in the Annuities business unit. Variable annuity sales in the third quarter of 2011 were US$847 million, a decrease of 19% compared to the prior year. Employee Benefits Group sales in the third quarter of 2011 decreased 37% compared to the same period a year ago, with sales lower across all product lines. The decline in sales reflects our pricing discipline in a competitive environment. Domestic Individual Insurance sales in the third quarter of 2011 increased 17% compared to the prior year primarily due to an increase in corporate-owned life insurance sales. Q3 2011 vs. Q3 2010 (year-to-date) Losses for the first nine months of 2011 were US$270 million, compared to net income of US$13 million for the same period one year ago. The loss for the nine months ended September 30, 2011, reflected the unfavourable impact of interest rates and equity markets, and net unfavourable impact of updates to actuarial estimates and assumptions. Results for the nine months ended September 30, 2010, reflected the net adverse impact of updates to actuarial estimates and assumptions and unfavourable interest rate movements and morbidity experience, partially offset by favourable credit experience. MFS Investment Management Quarterly results Year to date Q3'11 Q2'11 Q1'11 Q4'10 Q3'10 2011 2010 Operating net income(1) (US$ millions) 60 68 63 56 53 191 146 Operating net income(1) (C$ millions) 59 66 62 57 55 187 151 Common shareholders' net income (US$ millions) 64 42 37 32 30 143 91 Common shareholders' net income (C$ millions) 63 40 37 33 31 140 94 Pre-tax operating profit margin ratio(2) 32% 34% 33% 31% 31% 33% 30% Average net assets (US$ billions) 225 239 228 214 195 230 192 Assets under management (US$ billions)(2) 208 240 232 222 204 208 204 Net sales (US$ billions) - 3.2 2.1 5.1 2.3 5.3 9.1 Asset appreciation (depreciation) (US$ billions) (31.5) 4.6 7.9 13.0 18.4 (19.0) 7.3 S&P 500 Index (daily average) 1,227 1,319 1,302 1,205 1,094 1,282 1,117 (1) Operating net income excludes fair value adjustments on share-based payment awards at MFS, and is a non-IFRS financial measure. (2) Pre-tax operating profit margin ratio and assets under management are non-IFRS financial measures. See Use of Non-IFRS Financial Measures. Q3 2011 vs. Q3 2010 Net income in the third quarter of 2011 was C$63 million, compared to C$31 million for the same period one year ago. The impact of fair value adjustments on share-based payment awards at MFS increased net income by C$4 million in the third quarter of 2011, compared to a reduction of C$24 million in the third quarter of 2010. MFS had operating net income of C$59 million in the third quarter of 2011, compared to operating net income of C$55 million in the third quarter of 2010. The strengthening of the Canadian dollar relative to average exchange rates in the third quarter of 2010 decreased operating net income by C$4 million. In U.S. dollars, operating net income in the third quarter of 2011 was US$60 million, compared to operating net income of US$53 million in the third quarter of 2010. The increase in operating net income from the third quarter of 2010 was primarily due to higher net average assets. MFS's pre-tax operating profit margin ratio increased to 32% in the third quarter of 2011 from 31% one year ago. Total assets under management at September 30, 2011, were US$208 billion, compared to US$222 billion at December 31, 2010. The decrease of US$14 billion was driven by asset depreciation of US$19.0 billion, partially offset by net sales of US$5.3 billion. Retail fund performance remained strong with 80% and 86% of fund assets ranked in the top half of their respective Lipper categories based on three-year and five-year performance. On September 29, 2011, Sun Life Financial announced that it has agreed to purchase the minority shares in its McLean Budden investment management subsidiary and transfer the business to MFS. The transaction is expected to close in November, and will add approximately $30 billion to MFS's assets under management. Q3 2011 vs. Q3 2010 (year-to-date) Net income for the first nine months of 2011 was US$143 million, compared to US$91 million for the first nine months of 2010. The impact of fair value adjustments on share-based payment awards at MFS reduced net income by US$48 million in the first nine months of 2011, compared to a reduction of US$55 million in the same period last year. Operating net income was US$191 million for the first nine months of 2011, an increase of US$45 million over the same period one year ago. The increase in operating net income over the first nine months of 2010 was primarily due to higher average net assets, which increased to US$230 billion as at September 30, 2011, from US$192 billion in the first nine months of 2010. SLF Asia Quarterly results Year to date ($ millions) Q3'11 Q2'11 Q1'11 Q4'10 Q3'10 2011 2010 Operating net income(1) 26 30 44 28 36 100 64 Common shareholders' net income 26 30 44 28 36 100 64 (1) There have been no items that have given rise to differences between reported and operating net income in the quarterly and year-to-date results presented here. Q3 2011 vs. Q3 2010 Net income in the third quarter of 2011 was $26 million, compared to net income of $36 million in the third quarter of 2010. Net income in the third quarter of 2010 included a net gain of $19 million from the restructuring of Sun Life Everbright in China. Excluding this one time gain, the net income in third quarter 2011 increased $9 million compared to the same quarter last year primarily due to lower levels of new business strain in India as a result of lower sales and change in product mix. Q3 2011 vs. Q3 2010 (year-to-date) Net income for the first nine months of 2011 was $100 million, compared to net income of $64 million in the same period one year ago. Net income for the first nine months of 2011 reflected business growth, the favourable impact of investment gains in the Philippines, and reduced levels of new business strain from lower sales and improved product mix in India. Net income in the first nine months of 2010 reflected a net gain of $19 million from the restructuring of Sun Life Everbright. Individual life sales for the first nine months of 2011 were down 20% over the same period last year, mainly due to lower sales in India, which continue to be impacted by regulatory changes to unit-linked products introduced in September 2010.Excluding India, individual life sales were up 13%.Individual life sales in Indonesia and the Philippines were up 22% and 29%, respectively. Sales in China were up by 29% due to strong sales in the bancassurance and telemarketing channels. On October 24, 2011, Sun Life Financial acquired a 49% interest in Grepalife Financial, Inc., a Philippine life insurance company. The new joint venture, called Sun Life Grepa Financial, Inc., includes an exclusive bancassurance relationship with the Yuchengco-owned Rizal Commercial Banking Corporation, which serves two million customers in more than 350 branches in the Philippines. Corporate Corporate includes the results of our U.K. operations ("SLF U.K.") and Corporate Support. Corporate Support includes our run-off reinsurance business as well as investment income, expenses, capital and other items that have not been allocated to our other business segments. For periods prior to the first quarter of 2011, Corporate Support also includes results from our life reinsurance operations that were sold on December 31, 2010. Quarterly results Year to date ($ millions) Q3'11 Q2'11 Q1'11 Q4'10 Q3'10 2011 2010 Operating net income(1) (loss) SLF U.K. (14) 56 43 (26) 42 85 203 Corporate Support (85) (59) (107) (49) 6 (251) (47) Total operating net income (loss) (99) (3) (64) (75) 48 (166) 156 Common shareholders' net income (loss) (99) (3) (64) (75) 48 (166) 156 (1) There have been no items that have given rise to differences between reported and operating net income in the quarterly and year-to-date results presented here. Q3 2011 vs. Q3 2010 The Corporate segment reported a loss of $99 million in the third quarter of 2011, compared to net income of $48 million in the third quarter of 2010. SLF U.K. reported a loss of $14 million in the third quarter of 2011, compared to net income of $42 million in the third quarter of 2010. SLF U.K.'s results in the third quarter of 2011 reflected declining equity markets and the unfavourable impact of fixed income investment activity on insurance contract liabilities. Net income for the third quarter of 2010 was favourably impacted by updates to actuarial estimates and assumptions. Corporate Support reported a loss of $85 million in the third quarter of 2011, compared to a net income of $6 million one year earlier. Results in the third quarter of 2011 reflected increased losses in our run-off reinsurance business of $37 million as a result of the unfavourable impact of lower interest rates and declining equity markets and updates to actuarial estimates and assumptions. Results in the third quarter of 2010 included various tax benefits as well as the earnings from the life reinsurance business that was sold in the fourth quarter of 2010. Q3 2011 vs. Q3 2010 (year-to-date) The loss for the first nine months of 2011 in the Corporate segment was $166 million, compared to net income of $156 million for the same period one year ago. Net income in SLF U.K. for the first nine months of 2011 was $85 million, compared to $203 million for the first nine months of 2010. Net income for the period ended September 30, 2011, reflected increased investment in regulatory initiatives such as Solvency II. Results for the first nine months of 2010 included a tax benefit associated with a favourable tax judgment received by the Company. In Corporate Support, the loss for the first nine months of 2011 was $251 million, compared to a loss of $47 million in the first nine months of 2010. The loss in the first nine months of 2011 included the net cost of reinsurance for the insured business in SLF Canada's Group Benefits operations, as well as higher losses in our run-off reinsurance business. Results for the first nine months of 2010 included earnings of $38 million from our life reinsurance business that was sold in the fourth quarter of 2010 as well as a higher level of tax benefits. Additional Financial Disclosure Revenue Under IFRS, revenues include (i) regular premiums received on life and health insurance policies and fixed annuity products, net of premiums ceded to reinsurers; (ii) net investment income comprised of income earned on general fund assets, realized gains and losses on available-for-sale ("AFS") assets and changes in the value of derivative instruments and assets designated as fair value through profit and loss ("FVTPL"); and (iii) fee income received for services provided. ASO premium and deposit equivalents, as well as deposits received by the Company on investment contracts such as segregated funds, mutual funds and managed funds are not included in revenue, however the Company does receive fee income from these contracts, which is included in revenue. These fee-based deposits and ASO premium and deposit equivalents are an important part of our business and as a result, revenue does not fully represent sales and other activity taking place during the respective periods. Net investment income can experience volatility arising from the quarterly fluctuation in the value of FVTPL assets, which may in turn affect the comparability of revenue from period to period. The debt and equity securities that support insurance contract liabilities are designated as FVTPL and changes in fair values of these assets are recorded in net investment income in our Consolidated Statements of Operations. Changes in the fair values of the FVTPL assets supporting insurance contract liabilities are largely offset by a corresponding movement of the liabilities. We perform cash flow testing whereby asset and liability cash flows are projected under various scenarios. When assets backing insurance contract liabilities are written down in value to reflect impairments or defaults, the asset cash flows used in the valuation of the liabilities are also reassessed. Additional information concerning our accounting policies is provided in our annual and interim Consolidated Financial Statements. Adjusted revenue is a non-IFRS financial measure and excludes the impacts of currency, reinsurance for the insured business in SLF Canada's Group Benefits operations, the life reinsurance business that was sold in the fourth quarter of 2010 and fair value changes in FVTPL assets and derivative instruments. For additional information, see the section under the heading Use of Non-IFRS Financial Measures. Quarterly results Year to date ($ millions) Q3'11 Q2'11 Q1'11 Q4'10 Q3'10 2011 2010 Revenues Net premium revenue 2,335 2,240 2,434 3,543 3,431 7,009 10,227 Net investment income 4,364 2,073 950 (123) 3,464 7,387 8,050 Fee income 807 844 819 851 776 2,470 2,253 Total as reported 7,506 5,157 4,203 4,271 7,671 16,866 20,530 Impact of currency, reinsurance and changes in the fair value of FVTPL assets and derivative instruments 1,659 (427) (1,401) (1,506) 2,248 (133) 4,184 Total adjusted revenue 5,847 5,584 5,604 5,777 5,423 16,999 16,346 Revenues for the third quarter of 2011 were $7.5 billion, compared to $7.7 billion in the third quarter of 2010. The strengthening of the Canadian dollar relative to average exchange rates in the third quarter of 2010 decreased revenue by $249 million. Adjusted revenue was $5.8 billion for the third quarter of 2011, compared to $5.4 billion in the same period one year ago primarily due to higher net investment income. Revenues of $16.9 billion for the first nine months of 2011 were down $3.6 billion from revenues of $20.5 billion in the comparable period a year ago. The strengthening of the Canadian dollar relative to average exchange rates in the first nine months of 2010 decreased reported revenues by $545 million. Adjusted revenue of $17.0 billion for the first nine months of 2011 increased by $653 million from the same period one year ago primarily due to higher fee income attributable to higher net average asset levels at MFS and higher net investment income. Premium Revenue Net premium revenue was $2.3 billion in the third quarter of 2011, compared to $3.4 billion during the same period one year ago. The decrease in net premium revenue was primarily due to a decrease of $841 million associated with the reinsurance of the insured business in SLF Canada's Group Benefits operations (the impact of which was offset in recovered claims and benefits), $123 million from the sale of our reinsurance business in the fourth quarter of 2010 and a reduction of $67 million from the strengthening of the Canadian dollar relative to average exchange rates in the third quarter of 2010. Net premium revenue for the first nine months of 2011 was $7.0 billion, compared to $10.2 billion for the same period last year. The decrease was mainly driven by a $2.5 billion reduction associated with the reinsurance of the insured business in SLF Canada's Group Benefits operations and $367 million from the sale of our reinsurance business in the fourth quarter of 2010. The strengthening of the Canadian dollar relative to average exchange rates in the first nine months of 2010 decreased net premium revenue by $228 million. Net Investment Income Net investment income was $4.4 billion in the third quarter of 2011, compared to $3.5 billion for the same period one year ago. The increase in net investment income was primarily due to an increase in changes in FVTPL assets and liabilities of $695 million largely driven by an increase in the net gains in fair value of FVTPL assets and non-hedging derivatives and an increase in interest and other investment income of $311 million. This was partially offset by a reduction of $144 million from the strengthening of the Canadian dollar relative to average exchange rates in the third quarter of 2010. Net investment income was $7.4 billion for the first nine months in 2011, compared to $8.1 billion for the same period one year ago. The decrease in net investment income in the first nine months of 2011 was primarily due to a decrease in changes in FVTPL assets and liabilities of $686 million mainly attributable to a reduction in the net gains in fair value of FVTPL assets and non-hedging derivatives and a decrease of $208 million from the strengthening of the Canadian dollar relative to average exchange rates in the first nine months of 2010, partially offset by an increase of $185 million in interest and other investment income. Fee Income Fee income was $807 million in the third quarter of 2011, compared to $776 million during the same period one year ago. The increase in fee income was primarily attributable to an increase of $75 million from MFS and SLF U.S. due to higher asset levels resulting in higher fee income, partially offset by the impact from the strengthening of the Canadian dollar relative to average exchange rates in the third quarter of 2010. Fee income was $2.5 billion for the nine months ended September 30, 2011, compared to $2.3 billion in the comparable period a year earlier. The increase was largely due to higher asset levels, partially offset by the strengthening of the Canadian dollar against foreign currencies in the first nine months of 2011. Premiums and Deposits Total premiums and deposits for the quarter ended September 30, 2011, were $18.6 billion, compared to $19.1 billion from the same period one year ago. Adjusted premiums and deposits of $20.5 billion for the three months ended September 30, 2011, increased by $1.3 billion primarily as a result of higher mutual and managed fund sales at MFS as well as higher sales at McLean Budden. Adjusted premiums and deposits adjusts for the impact of currency, reinsurance for the insured business in SLF Canada's Group Benefits operations, and the life reinsurance business that was sold in the fourth quarter of 2010. Total premiums and deposits for the first nine months of 2011 were $59.5 billion, compared to $61.5 billion in the same period a year ago. Adjusted premiums and deposits of $65.4 billion for the nine months ended September 30, 2011, increased by $3.8 billion primarily as a result of increased sales at MFS and higher managed fund sales from McLean Budden. Quarterly results Year to date ($ millions) Q3'11 Q2'11 Q1'11 Q4'10 Q3'10 2011 2010 Premiums & Deposits Net premium revenue 2,335 2,240 2,434 3,543 3,431 7,009 10,227 Segregated fund deposits 2,298 2,406 2,566 2,699 2,389 7,270 7,542 Mutual fund sales 7,120 6,570 7,917 6,834 7,022 21,607 21,634 Managed fund sales 5,446 8,188 5,703 9,246 5,212 19,337 18,874 ASO premium & deposit equivalents 1,362 1,450 1,458 2,576 1,077 4,270 3,215 Total as reported 18,561 20,854 20,078 24,898 19,131 59,493 61,492 Impact of currency and reinsurance (1,893) (2,251) (1,926) (525) (22) (5,904) (77) Total adjusted Premiums & Deposits(1) 20,454 23,105 22,004 25,423 19,153 65,397 61,569 (1)Adjusted premiums and deposits is a non-IFRS financial measure.For additional information, see Use of Non-IFRS Financial Measures. Net life, health and annuity premiums were $2.3 billion in the third quarter of 2011, compared to $3.4 billion in the third quarter of 2010. The decrease of $1.1 billion was primarily related to the impact of reinsurance for the insured business in SLF Canada's Group Benefits operations, the sale of our reinsurance business in the fourth quarter of 2010 and a reduction in net premiums from the strengthening of the Canadian dollar relative to average exchange rates in the third quarter of 2010. Net life, health and annuity premiums were $7.0 billion in the first nine months of 2011, compared to $10.2 billion in the same period last year. The decrease was largely related to the impact of reinsurance for the insured business in SLF Canada's Group Benefits operations, the sale of our reinsurance business and the strengthening of the Canadian dollar relative to average exchange rates in the first nine months of 2010. Segregated fund deposits were $2.3 billion in the third quarter of 2011, compared to $2.4 billion in the same period one year ago. Excluding the impact of currency, segregated fund deposits were down by $51 million. Segregated fund deposits for the nine months of 2011 were $7.3 billion, compared to $7.5 billion for the same period last year. The decrease was largely due to a decline in sales in SLF Canada as a result of pricing changes and the strengthening of the Canadian dollar relative to average exchange rates in the first nine months of 2010. Mutual and managed fund sales increased 2.7% over the third quarter of 2010 to $12.6 billion. Excluding the impact of currency, mutual and managed fund sales were up 8.8% primarily as a result of higher sales from MFS and McLean Budden. Mutual and managed fund sales for the nine months of 2011 were $40.9 billion, compared to $40.5 billion for the same period last year. Assets Under Management (AUM) AUM were $458.8 billion as at September 30, 2011, compared to $464.7 billion as at December 31, 2010, and $455.3 billion as at September 30, 2010. The decrease in AUM of $5.9 billion between December 31, 2010, and September 30, 2011, resulted primarily from: (i) unfavourable market movements of $28.6 billion; (ii) a decrease of $3.9 billion from the reclassification of the assets in Hong Kong pension business to assets under administration in the third quarter of 2011; and (iii) a decrease of $923 million from the sale of our life reinsurance business in the fourth quarter of 2010; partially offset by (iv) an increase of $17.1 billion from the weakening of the Canadian dollar against foreign currencies compared to the prior period exchange rates; (v) net sales of mutual, managed and segregated funds of $6.8 billion; and (vi) an increase of $3.4 billion from the change in value of FVTPL assets and liabilities and non-hedging derivatives. AUM increased $3.5 billion between September 30, 2010, and September 30, 2011. The increase in AUM related primarily to: (i) net sales of mutual, managed and segregated funds of $11.9 billion; (ii) an increase of $5.3 billion due to the weakening of the Canadian dollar against foreign currencies compared to the prior period exchange rates; (iii) an increase of $1.7 billion from the change in value of FVTPL assets and liabilities and non-hedging derivatives; and (iv) business growth of $1.6 billion; partially offset by (v) unfavourable market movements of mutual, managed and segregated funds totalling $11.2 billion; (vi) a decrease of $3.9 billion from the reclassification of the assets in Hong Kong pension business to assets under administration in the third quarter of 2011; and (vii) a decrease of $1.8 billion from the sale of our life reinsurance business in the fourth quarter of 2010. Changes in the Balance Sheet and Shareholders' Equity Total general fund assets were $130.4 billion as at September 30, 2011, compared to $127.0 billion a year earlier and $122.3 billion as at December 31, 2010. The increase in general fund assets from December 31, 2010, was primarily the result of an increase of $5.3 billion due to the weakening of the Canadian dollar relative to foreign currencies compared to the prior period exchange rates and $3.4 billion from the change in value of FVTPL assets and liabilities and non-hedging derivatives. The increase was partially offset by a reduction of $923 million from the sale of our life reinsurance business in the fourth quarter of 2010. Insurance contract liabilities (excluding other policy liabilities and assets) of $90.0 billion as at September 30, 2011, increased by $7.3 billion, compared to December 31, 2010, mainly due to changes in balances on in-force policies, and the weakening of the Canadian dollar relative to foreign currencies compared to the prior period exchange rates. Shareholders' equity, including preferred share capital, was $16.4 billion as at September 30, 2011, compared to $16.0 billion as at December 31, 2010. The $0.4 billion increase in shareholders' equity was primarily due to: (i) shareholders' net income of $298 million for the first nine months of the year, before preferred share dividends of $73 million; (ii) proceeds of $184 million from the issuance of common shares through the Canadian Dividend Reinvestment Plan and $52 million from stock-based compensation; (iii) proceeds of $195 million from the issuance of preferred shares; and (iv) an increase of $498 million from the weakening of the Canadian dollar relative to foreigncurrencies; partially offset by (v) net unrealized losses on available-for-sale assets in other comprehensive income ("OCI") of $97 million; and (vi) common share dividend payments of $618 million. As at November 1, 2011, Sun Life Financial had 582.8 million common shares and 90.2 million preferred shares outstanding. Cash Flows Quarterly results ($ millions) Q3'11 Q3'10 Cash and cash equivalents, beginning of period 5,376 5,929 Cash flows provided by (used in): Operating activities (428) (243) Investing activities (104) (168) Financing activities (50) (204) Changes due to fluctuations in exchange rates 193 (136) Increase in cash and cash equivalents (389) (751) Cash and cash equivalents, end of period 4,987 5,178 Short-term securities, end of period 3,803 3,955 Net cash, cash equivalents and short-term securities 8,790 9,133 Net cash, cash equivalents and short-term securities were $8.8 billion as at the end of the third quarter of 2011, compared to $9.1 billion at the end of the third quarter of 2010. Cash used in operating activities was $185 million higher in the third quarter of 2011 than the same period one year ago, primarily due to net purchases of fixed income securities. Cash used in investing activities in the third quarter of 2011 was $104 million, down $64 million from the third quarter of 2010. Cash used in financing activities was $50 million in the third quarter of 2011, compared to $204 million in the third quarter of 2010. The change was driven primarily by net proceeds of $194 million from the issuance of preferred shares in the third quarter of 2011. The fluctuation of the Canadian dollar compared to foreign currencies increased cash balances by $193 million in the third quarter of 2011, compared to a decrease of $136 million in the comparable period a year ago. Income Taxes During the third quarter of 2011, we reported an income tax recovery of $169 million on a reported loss before taxes of $764 million, resulting in an effective tax rate of 22.1%. This compares to an income tax expense of $116 million in the third quarter of 2010 on reported income before taxes of $562 million and an effective tax rate of 20.6%. Our effective income tax rate in the third quarter of 2011 was impacted by losses in lower-tax jurisdictions and lower than expected benefits from tax-exempt investment income. These impacts reduced our income tax recovery to 22.1%, which is below the statutory income tax rate of 28% in 2011. In the third quarter of 2010, the expected level of tax benefits, combined with higher pre-tax income recorded in the quarter, resulted in an effective tax rate of 20.6%, which was below the statutory income tax rate of 30.5% in 2010. With normal levels of pre-tax income, our sustainable stream of tax benefits (such as the benefit of lower tax rates applied to income in foreign jurisdictions, a range of tax exempt investment income sources and other items) reduces our effective tax rate below the statutory income tax rate. Quarterly Financial Results The following table provides a summary of our results for the eight most recently completed quarters. A more complete discussion of our historical quarterly results can be found in our interim and annual MD&As for the relevant periods. Periods prior to the first quarter of 2010 are presented on a Canadian GAAP basis ("CGAAP"). Historical financial results ($ millions, unless otherwise noted) IFRS CGAAP Q3'11 Q2'11 Q1'11 Q4'10 Q3'10 Q2'10 Q1'10 Q4'09 Operating net income (loss) (572) 425 472 485 403 155 434 296 Adjustments to derive operating net income (49) (17) (34) 19 13 (83) (20) - Reported net income (loss) (621) 408 438 504 416 72 414 296 Basic operating EPS ($) (0.99) 0.74 0.82 0.85 0.71 0.27 0.77 0.53 Basic reported EPS ($) (1.07) 0.71 0.76 0.88 0.73 0.13 0.73 0.53 Diluted operating EPS ($) (0.99) 0.73 0.82 0.85 0.71 0.27 0.74 0.52 Diluted reported EPS ($) (1.07) 0.68 0.73 0.84 0.70 0.13 0.70 0.52 Total revenue 7,506 5,157 4,203 4,271 7,671 6,665 6,194 4,993 Total AUM ($ billions) 459 474 469 465 455 435 435 Second Quarter 2011 Operating net income of $425 million for the quarter ended June 30, 2011, reflected growth in our in-force business, the favourable impact of investment results on insurance contract liabilities and favourable credit experience. Uneven movements across the yield curve and favourable spread movements more than offset lower yields on government securities, resulting in a net benefit from interest rates in the second quarter. These net gains were partially offset by investments in growth and service initiatives in our businesses and unfavourable policyholder experience. First Quarter 2011 Operating net income of $472 million for the quarter ended March 31, 2011, reflected growth in assets under management, gains from increases in the fair value of real estate classified as investment properties, the favourable impact of investment activity on insurance contract liabilities, increases in equity markets and favourable mortality and morbidity experience. This was partially offset by increased losses in the Corporate segment. Fourth Quarter 2010 Operating net income of $485 million for the quarter ended December 31, 2010, was favourably impacted by improvements in equity markets and increased interest rates. This was partially offset by the impact of changes to actuarial estimates and assumptions related primarily to mortality, higher levels of expenses, which included several non-recurring items, and the unfavourable impact of currency movements. Third Quarter 2010 Operating net income of $403 million in the third quarter of 2010 was favourably impacted by improved equity market conditions and assumption changes and management actions. We increased our mortgage sectoral allowance in anticipation of continued pressure in the U.S. commercial mortgage market, however overall credit experience continued to show improvement over the prior year. The net impact from interest rates on third quarter results was not material as the unfavourable impact of lower interest rates was largely offset by favourable movement in interest rate swaps used for asset-liability management. Second Quarter 2010 Operating net income of $155 million in the second quarter of 2010 was adversely impacted by declining equity markets and unfavourable interest rate movements. These adverse impacts were partially offset by the favourable impact of fixed income investing activities on policy liabilities, and an overall tax recovery during the quarter. First Quarter 2010 Operating net income of $434 million in the first quarter of 2010 benefited from positive equity market performance, favourable movements in interest rates and the positive impact of asset-liability re-balancing. Our acquisition in the fourth quarter of 2009 in the U.K. contributed to the improved performance in our U.K. operations. Higher costs associated with writing increased volumes of new business offset some of the gains from improved economic conditions. Fourth Quarter 2009 (Canadian GAAP) Net income of $296 million for the fourth quarter of 2009 reflected a return to more favourable market conditions, including the positive impact of asset-liability re-balancing, improvements in equity markets and increased interest rates, and benefited from an overall tax recovery. These impacts were partially offset by net impairments, downgrades on our investment portfolio and lower asset reinvestment gains from changes in credit spreads. Investments We had total general fund invested assets of $116.7 billion as at September 30, 2011. The majority of our general fund is invested in medium- to long-term fixed income instruments, such as debt securities, mortgages and loans. Our portfolio composition is conservative, with 85.9% of the general fund in cash and fixed income investments. Equity securities and investment properties comprised 3.8% and 4.3% of the portfolio, respectively. The remaining 6.0% of the portfolio is comprised of policy loans, derivative assets and other invested assets. The following table shows the composition of our invested assets. September 30, 2011 December 31, 2010 ($ millions) Carrying value % of carrying value Carrying value % of carrying value Cash, cash equivalents and short-term securities 8,848 7.6% 8,462 7.8% Debt securities - FVTPL 51,683 44.3% 47,982 44.0% Debt securities - AFS 12,349 10.6% 10,631 9.8% Equity securities - FVTPL 3,644 3.1% 4,449 4.1% Equity securities - AFS 814 0.7% 782 0.7% Mortgages and loans 27,287 23.4% 26,034 23.9% Derivative assets 2,460 2.1% 1,648 1.5% Policy loans 3,306 2.8% 3,277 3.0% Investment properties 5,016 4.3% 4,544 4.2% Other invested assets 1,281 1.1% 1,185 1.1% Total invested assets 116,688 100% 108,994 100% Debt Securities As at September 30, 2011, we held $64.0 billion of debt securities, which constituted 55% of our overall investment portfolio. Debt securities with an investment grade of "A" or higher represented 69% of the total debt securities as at September 30, 2011, which is unchanged from December 31, 2010. Debt securities rated "BBB" or higher represented 97% of total debt securities as at September 30, 2011, 1% higher than at December 31, 2010. Included in the $64.0 billion of debt securities were $7.9 billion of non-public debt securities, which constituted 12% of our total debt securities, compared with $6.7 billion, or 11%, as at December 31, 2010. Corporate debt securities that are not issued or guaranteed by sovereign, regional and municipal governments represented 68% of our total debt securities as at September 30, 2011, unchanged from December 31, 2010. Total government issued or guaranteed debt securities as at September 30, 2011, were $20.7 billion, compared to $18.8 billion as at December 31, 2010. Of this amount, $2.7 billion relates to debt securities issued by the U.S. Treasury and other U.S. agencies. As outlined in the table below, we have an immaterial amount of direct exposure to eurozone sovereign credits. Debt securities of governments and financial institutions by geography ($ millions) September 30, 2011 December 31, 2010 Government issued or guaranteed Financials Government issued or guaranteed Financials Canada 12,791 1,552 10,891 1,732 United States 2,747 6,846 3,078 6,776 United Kingdom 2,422 1,354 2,182 1,556 Eurozone France 17 125 15 145 Germany 183 41 178 50 Greece - Ireland - - 1 30 Italy - 26 - 32 Netherlands 6 340 5 213 Portugal - Spain 4 57 3 123 Residual eurozone 2 209 27 140 Other 2,540 1,704 2,368 1,656 Total 20,712 12,254 18,748 12,453 Our gross unrealized losses as at September 30, 2011, for FVTPL and AFS debt securities were $1.2 billion and $0.2 billion, respectively, compared with $1.2 billion and $0.1 billion, respectively, as at December 31, 2010. Gross unrealized losses as at September 30, 2011 included $0.1 billion related to eurozone sovereign and financial debt securities. Our debt securities as at September 30, 2011, included $12.3 billion in the financial sector, representing approximately 19.1% of our total debt securities, or 10.5% of our total invested assets. This compares to $12.5 billion, or 21% of our total debt securities as at December 31, 2010. Asset-backed Securities Our debt securities as at September 30, 2011, included $4.0 billion of asset-backed securities reported at fair value, representing approximately 6.3% of the debt securities portfolio, or 3.5% of our total invested assets. This was $104 million below the level reported as at December 31, 2010. Previously established reserves based on the lifetime expected losses of these assets mitigated substantially all of the changes in the asset quality of the portfolio during the quarter. Asset-backed securities ($ millions) September 30, 2011 December 31, 2010 Amortized cost Fair value BBB and higher Amortized cost Fair value BBB and higher Commercial mortgage-backed securities 1,827 1,788 85.1% 1,902 1,848 87.3% Residential mortgage-backed securities Agency 570 603 100.0% 654 685 100.0% Non-agency 908 699 53.5% 1,000 730 65.4% Collateralized debt obligations 135 107 21.6% 141 109 24.2% Other(1) 945 832 83.8% 873 761 83.0% Total 4,385 4,029 79.9% 4,570 4,133 83.1% (1) Other includes sub-prime, a portion of the Company's exposure to Alternative-A and other asset-backed securities. We determine impairments on asset-backed securities by using discounted cash flow models that consider losses under current and expected economic conditions, and a set of assumed default rates and loss-given-default expectations for the underlying collateral pools. Assumptions used include macroeconomic factors, such as commercial and residential property values and unemployment rates. Assumed default rates and loss-given-default expectations for the underlying collateral pool are assessed on a security-by-security basis based on factors such as the seasoning and geography of the underlying assets, whether the underlying assets are fixed or adjustable rate loans and the likelihood of refinancing at reset dates.
